Per Curiam
T.M.F. (Mother) and R.D.F. (Father) appeal the circuit court court's judgment terminating parental rights to their children: J.F., M.D.F., and R.A.F. Appellants contend the judgment should be reversed because it is not supported by clear, cogent, and convincing evidence of parental unfitness as the statutory basis for termination. Appellants also contend the court abused its discretion in determining that the termination was in the best interest of the children. Upon review of the briefs and the record, we find no error and affirm the judgment. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would have no precedential value.
AFFIRMED. Rule 84.16(b)